Citation Nr: 1015433	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-38 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for left foot plantar 
fasciitis. 

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service connected chest pains of unknown 
cause with sinus arrhythmia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to 
November 2004.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia.  The RO, in pertinent part, denied 
claims for PTSD, left foot plantar fasciitis, and 
endometriosis.  The same decision also established service 
connection for chest pains of unknown cause with sinus 
arrhythmia (30% disabling), osteopenia due to leuprolide 
injection (10% disabling) later reclassified as degenerative 
joint disease of the left and right hips (10% disabling 
each), intestinal problems (noncompensable), and chronic 
headaches (noncompensable), as well as other disabilities.  

During the pendency of the appeal, jurisdiction was 
transferred to the Winston-Salem, North Carolina, RO.

A statement of the case (SOC) was issued for the denial of 
service connection for endometriosis in September 2008.  In 
January 2010, the RO issued an SOC addressing the increased 
rating claims for intestinal problems, chronic headaches, and 
degenerative joint disease for the bilateral hips/osteopenia.  
The Veteran did not perfect the appeals as to these matters 
and as such, they are no longer in appellate status.  
38 C.F.R. § 20.302(b).  The Veteran additionally appealed the 
initial noncompensable evaluation for loss of sense of taste 
following the award of service connection in August 2006.  An 
SOC was issued in April 2008.  The Veteran did not perfect an 
appeal to this matter and it, too, is no longer in appellate 
status.  Id. 

The RO did not issue an SOC that addressed the Veteran's 
disagreement with the initial 30 percent rating assigned for 
chest pains of unknown cause with sinus arrhythmia.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the Veteran and receipt of her timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

The claim concerning PTSD on appeal has been recharacterized 
as it appears above.  This is consistent with the holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) wherein the United 
States Court of Appeals for Veterans Claims (Court) found 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  

The Veteran waived initial RO consideration of the records 
from Onslow Memorial Hospital submitted to the Board in 
November 2009.  They have been considered in preparation of 
this Remand.  38 C.F.R. § 20.1304(c).

Finally, the Veteran presented testimony regarding her claim 
for an acquired psychiatric disorder, including PTSD, before 
the Board in November 2009.  The transcript has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary claims for service connection for an 
acquired psychiatric disorder, to include PTSD, and left foot 
plantar fasciitis.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Turning first to the claim for PTSD, establishing service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Veteran contends that she has PTSD as a result of 
traumatic events that occurred while she was on active duty 
service.  Specifically, she asserted that PTSD was the result 
of sexual harassment by a superior officer, Staff Sergeant 
(SSgt) C.  She indicated these incidents included: SSgt C 
telling that he knew she had sex with different men and that 
also she seduced men with her eyes; SSgt C telling her that 
God revealed to him that she like to give and receive oral 
sex; and SSgt C came to her room for a room inspection and he 
touched her thigh.  See stressor statement dated in February 
2008.  Finally, the Veteran indicated that she filed a 
complaint against SSgt C, requested transfer to a different 
base assignment, and ultimately volunteered to go to Korea to 
get away from the officer.

As a result of these assertions, the Veteran's claim was 
developed and adjudicated based on procedures in place for 
PTSD based on a personal assault.  Though attempts to verify 
the Veteran's asserted stressors have been unsuccessful from 
the Officer of the Inspector General and the US Army Crimes 
Record Center, the Veteran's complete service personnel 
records (201 file) have not been associated with the claims 
folder, which may verify her requests for transfer.  There 
are only some service personnel records in the file.  
Attempts to obtain the complete file must be made upon 
Remand.  38 C.F.R. § 3.159(c)(1).  

With regard to both claims, it appears that the Veteran's 
service treatment records are incomplete.  A VA treatment 
record dated in February 2006 contains information that the 
Veteran was in the National Guard, one weekend per month, 
until November 2005.  Service treatment records concerning 
the Veteran's National Guard service, as well as the 
Veteran's separation examination from her active duty period, 
have not been associated with the claims folder.  Attempts to 
obtain the missing service treatment records, if any, must be 
made upon Remand.  Id.  

The Board would further note with regard to the claim for an 
acquired psychiatric disorder, including PTSD, there is some 
conflict as to whether or not the Veteran has a confirmed 
diagnosis based on a verified stressful incident during 
active military service in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
Therefore, if a reported stressor is verified or 
corroborated, the Veteran should be afforded a VA examination 
and the examiner should be asked whether the Veteran has a 
diagnosis of an acquired psychiatric disorder, to include 
PTSD, due to a verified stressor.  38 U.S.C.A. § 5103A.

After the November 2009 Board hearing, the record was held 
open for 30 days to allow the Veteran the opportunity to 
obtain and have associated with the record lay statements 
from her mother and sister.  These statements were submitted 
in December 2009.  The Veteran did not include a waiver of 
initial RO adjudication of the newly submitted evidence.  The 
appeal must also be remanded for the evidence to be reviewed 
by the RO and for the issuance of a supplemental statement of 
the case (SSOC).  38 C.F.R. § 20.1304(c); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003)  

As noted in the Introduction, the RO awarded service 
connection for chest pains of unknown cause with sinus 
arrhythmia in August 2005.  A 30 percent rating was made 
effective from November 2004.  In a statement received by the 
RO in July 2006, the Veteran stated twice that "heart 
condition" should be included in her appeal.  The Board 
construes these statements as disagreement with the initial 
disability evaluation assigned for the service connected 
chest pains of unknown cause with sinus arrhythmia.  See 
38 C.F.R. § 20.302(a).  Since there has been an initial RO 
adjudication of the claim and an NOD as to the initial 
percentage assigned, the Veteran is entitled to an SOC, and 
the current lack of an SOC with respect to the claim is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2009); see also Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The Veteran requested a hearing before the Board regarding 
the claims for PTSD and left foot plantar fasciitis.  See VA 
9 received in November 2006.  While the two issues were 
indicated as being on appeal and before the Board during the 
November 2009 hearing, the Veteran did not present any 
testimony with regard to the claim for the left foot.  
Therefore, to satisfy any potentially outstanding hearing 
request, the RO should clarify whether the Veteran would like 
to present testimony before the Board regarding the left 
foot.  38 C.F.R. § 20.704.  If so, a hearing must be provided 
at the next available opportunity. 

Ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, upon Remand, the RO should ensure that all due 
process requirements are met.  The RO should also give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  Finally, the RO 
should ensure that it provides the Veteran with notice that 
meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing notice 
that meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should seek to obtain any 
ongoing VA treatment records of the 
Veteran pertinent to the claims on 
appeal.  All information that is not 
duplicative of evidence already received 
should be associated with the claims 
file.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.  

3.  The RO should obtain and associate 
with the claims file copies of the 
Veteran's complete service personnel 
records (201 file) from the appropriate 
records depository.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.  

4.  The RO should obtain and associate 
with the claims file copies of the 
Veteran's complete service treatment 
records.  This should include a request 
for the Veteran's separation examination 
from her active military service and 
records from any National Guard service 
between November 2004 and November 2005.  
The RO should attempt to obtain these 
records from the appropriate records 
depository, including the National 
Personnel Records Center and the Adjutant 
General from the US Army National Guard 
in the State where she served one weekend 
per month between November 2004 and 
November 2005.  All requests for records 
and the responses should be documented in 
the claims folder.  

5.  If, and only if, a claimed stressor 
event is found to be corroborated by 
credible supporting evidence, the Veteran 
should undergo a VA psychiatric 
examination to clarify whether she has an 
acquired psychiatric disorder, including 
PTSD, related to a documented stressor 
during service.  The RO must specify for 
the psychiatrist the stressor or 
stressors which it has determined that 
the Veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the Veteran has an 
acquired psychiatric disorder, including 
PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  Adequate reasons and bases for any 
opinion rendered must be provided.

6.  If ordered, the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her  claim.  38 C.F.R. 
§ 3.655. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
acquired psychiatric disorder, including 
PTSD, and left foot plantar fasciitis in 
light of all pertinent evidence, to 
include lay statements from the Veteran's 
mother and sister submitted in December 
2009 and private records from Onslow 
Memorial Hospital, and legal authority.  

8.  The RO must contact the Veteran and 
inquire as to whether she still desires a 
hearing before the Board in connection 
with her claim for left foot plantar 
fasciitis.  If the answer is yes, the 
Veteran must be scheduled for a Board 
hearing at the next available 
opportunity.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative a SSOC 
that includes clear reasons and bases for 
all determinations and affords them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


10.  The RO must provide the Veteran an 
SOC with respect to her claim of 
entitlement to an initial rating in 
excess of 30 percent for chest pains of 
unknown cause with sinus arrhythmia.  The 
Veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a substantive appeal is filed 
the claim, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


